This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0938
                                     A16-0939

                     In the Matter of the Welfare of the Children of:
                                K. L. and D. L., Parents.

                                Filed November 14, 2016
                                        Affirmed
                                     Johnson, Judge

                            Washington County District Court
                                File No. 82-JV-16-176

Pete Orput, Washington County Attorney, Richard D. Allen, Assistant County Attorney,
Stillwater, Minnesota (for respondent county)

Sarah Bashiri, Bashiri Law Office, St. Paul, Minnesota (for appellant-mother K.L.)

Dorothy M. Gause, Dorothy M. Gause, LLC, Stillwater, Minnesota (for appellant-father
D.L.)

Jill Idrizow, Stillwater Minnesota (guardian ad litem)

       Considered and decided by Johnson, Presiding Judge; Hooten, Judge; and Tracy M.

Smith, Judge.

                        UNPUBLISHED OPINION

JOHNSON, Judge

       The district court terminated appellants’ parental rights to their two children on

multiple statutory grounds. We conclude that the district court did not err by finding that

a statutory ground for termination exists, by finding that the county provided reasonable
efforts toward reunification, and by finding that termination of parental rights is in the

children’s best interests. Therefore, we affirm.

                                           FACTS

       K.L. and D.L. are the parents of J.L., who was born in January 2015, and A.L., who

was born in January 2016. K.L. and D.L. became acquainted through online video games

and met in-person in California, K.L.’s home state, in March 2014. K.L. moved to D.L.’s

home state of Minnesota in April 2014, and they were married two months later. In March

2015, K.L. and D.L. were unemployed and living at the home of D.L.’s mother. K.L. and

D.L. were the primary caregivers for J.L. K.L. provided care during the day, and D.L.

provided care at night.

       In early March 2015, when J.L. was seven weeks old, his primary-care physician

referred him to the Midwest Children’s Resource Center (MCRC) after observing bruises

on his face and head. At MCRC, K.L. told Dr. Mark Hudson, a pediatrician, that J.L. had

been irritable when he was picked up under the arms. Dr. Hudson examined J.L. and found

a brain hemorrhage and 16 rib fractures in addition to the bruises. Dr. Hudson determined

that the rib fractures were inflicted on several occasions. K.L. and D.L. offered innocuous

explanations for the bruises, but Dr. Hudson found the explanations implausible.

Dr. Hudson concluded that the rib fractures and unexplained bruises “are highly specific

for abuse” and that J.L.’s constellation of injuries “is clinically diagnostic of child abuse.”

       Soon after Dr. Hudson examined J.L., a county child-protection investigator

interviewed his parents. D.L. said that he did not abuse J.L. D.L. said that he sometimes

became frustrated while caring for J.L. and, on two occasions, had to step outside and


                                              2
scream to release his tension. D.L. admitted that, on one occasion, he squeezed J.L. out of

frustration until J.L. made an “audible grunt.” K.L. said that she was unaware that D.L.

had screamed while caring for J.L. but that she understood D.L. had a diagnosis of

Asperger’s Syndrome. K.L. offered no information relevant to J.L.’s rib injuries. K.L.

also said that she would not end her relationship with D.L. if it turned out that he had caused

J.L.’s injuries.

       The county placed J.L. in foster care. K.L. and D.L. underwent psychological and

parenting evaluations. K.L.’s psychological evaluation revealed defensiveness, insecurity,

and dependence on D.L. such that K.L. may not be able to put a child’s needs above D.L.’s

needs. She was diagnosed with adjustment disorder with mixed anxiety and depressed

mood, persistent depressive disorder, and low cognitive functioning. D.L.’s psychological

evaluation revealed a long history of mental-health issues dating back to the age of six,

including difficulty controlling anger and regulating emotions. D.L. was diagnosed with

autism spectrum disorder, generalized anxiety disorder, and persistent depressive disorder.

His evaluator was concerned that D.L.’s mental health could put the children at physical

and emotional risk. The evaluators recommended individual therapy, couples therapy, and

in-home parenting courses in order for K.L. and D.L. to gain insight into what may have

caused J.L.’s injuries and to improve their parenting to prevent future abuse.

       K.L.’s and D.L.’s attendance in individual therapy was sporadic. K.L. cancelled or

failed to attend 13 of her 23 scheduled therapy sessions between August 2015 and April

2016. K.L.’s therapist testified at trial that K.L. had failed to make any significant progress

and that her irregular attendance made future progress unlikely.            Likewise, D.L.’s


                                              3
attendance in individual therapy was irregular, and his therapist found that he failed to

make any progress toward his treatment goals. In addition, K.L.’s and D.L.’s attendance

in couples therapy was less frequent than recommended. The couples therapist found that

K.L. and D.L. made little progress because they were defensive and unreflecting, and

because D.L. often side-tracked therapeutic conversations with in-the-moment issues.

K.L.’s and D.L.’s in-home parenting educator described the couple as willing participants

and saw some improvements in their parenting. But after 60 hours of work with them, the

educator concluded that it would not be appropriate for J.L. and A.L. to return to their

parents’ care in light of their parents’ unresolved issues.

       In February 2016, the county petitioned to terminate K.L.’s and D.L.’s parental

rights. The county alleged five statutory grounds for termination: that K.L. and D.L.

neglected to comply with the duties imposed by the parent-child relationship, see Minn.

Stat. § 260C.301, subd. 1(b)(2) (2014); that K.L. and D.L. are palpably unfit parents, see

id., subd. 1(b)(4); that reasonable efforts by the county had failed to correct the conditions

that led to J.L.’s and A.L.’s out-of-home placements, see id., subd. 1(b)(5); that J.L.

suffered egregious harm in K.L. and D.L.’s care, see id., subd. 1(b)(6); and that J.L. and

A.L. are neglected and in foster care, see id., subd. 1(b)(8).

       The district court conducted a three-day trial in April 2016. The county called nine

witnesses, including the two individual therapists, the couples therapist, the county child-

protection investigator, the county case manager, Dr. Hudson, the couple’s psychological

evaluator, the in-home parenting educator, and the children’s foster mother. Both K.L. and




                                              4
D.L. testified and also called as witnesses K.L.’s mother and a county family-services

worker.

       In May 2016, the district court issued a 76-page order in which it granted the

county’s petition to terminate K.L.’s and D.L.’s parental rights.         The district court

concluded that the county had proved, by clear and convincing evidence, all five of the

alleged statutory grounds for termination. The district court also concluded that the county

had made reasonable efforts toward reunification and that termination is in the best interests

of J.L. and A.L. K.L. and D.L. appeal.

                                      DECISION

                               I. Grounds for Termination

       K.L. and D.L. argue that the district court erred by finding that the county proved,

by clear and convincing evidence, the five alleged statutory grounds for termination. K.L.

and D.L. argue that the evidence is insufficient to support the district court’s findings.

       In reviewing such an argument, this court “closely inquire[s] into the sufficiency of

the evidence to determine whether it was clear and convincing.” In re Welfare of Children

of S.E.P., 744 N.W.2d 381, 385 (Minn. 2008). We will affirm a district court’s termination

of parental rights if “at least one statutory ground for termination is supported by clear and

convincing evidence and termination is in the child’s best interests.” In re Welfare of

Children of R.W., 678 N.W.2d 49, 55 (Minn. 2004). This court applies a clear-error

standard of review to a district court’s finding that a petitioner has proved a statutory

ground for termination of parental rights. In re Welfare of A.D., 535 N.W.2d 643, 648

(Minn. 1995).


                                              5
       We begin by considering K.L.’s and D.L.’s arguments with respect to the district

court’s finding that they neglected the duties of the parent-child relationship. A district

court may terminate parental rights on that ground if it finds that a parent

              [1] has substantially, continuously, or repeatedly refused or
              neglected to comply with the duties imposed upon that parent
              by the parent and child relationship, including but not limited
              to providing the child with necessary food, clothing, shelter,
              education, and other care and control necessary for the child’s
              physical, mental, or emotional health and development, if the
              parent is physically and financially able, and [2] either
              reasonable efforts by the social services agency have failed to
              correct the conditions that formed the basis of the petition or
              reasonable efforts would be futile and therefore unreasonable.

Minn. Stat. § 260C.301, subd. 1(b)(2) (2014). To grant a petition for termination on this

ground, a district court must find that, at the time of termination, the parent is not “presently

able and willing to assume his [or her] responsibilities” and that the parent’s neglect of

these duties “will continue for a prolonged, indeterminate period.” In re Welfare of J.K.,

374 N.W.2d 463, 466-67 (Minn. App. 1985) (quotation omitted), review denied (Minn.

Nov. 25, 1985).

       In this case, the district court found with respect to the first part of the statute that

K.L. and D.L. neglected the duties of the parent-child relationship. The evidentiary record

supports the district court’s findings of historical fact, and those findings support the

district court’s ultimate finding. The district court found that D.L. “repeatedly abused J.L.”

during J.L.’s seven weeks of life in his parents’ care. The evidence shows that J.L. suffered

16 rib fractures, bruising on his head and face, and a brain hemorrhage. Dr. Hudson

testified that, based on J.L.’s healing patterns, his rib fractures were inflicted on several



                                               6
occasions. The district court found that K.L. knew or should have known that her son had

suffered abuse and that she either neglected or refused to ensure J.L.’s safety. The evidence

shows that, when J.L. was admitted to the hospital in March 2015, K.L. admitted that J.L.

was irritable when he was picked up under his arms and that she had noticed bruising on

his face.    K.L. also acknowledged D.L.’s quick temper and frustration with the

responsibilities of caring for their child.

       The district court found with respect to the second part of the statute that, at the time

of termination, K.L. and D.L. had failed to gain the insight necessary to correct the

conditions that led to the termination petition and were not “close to doing so in any

foreseeable future.” The evidentiary record supports the district court’s findings of

historical fact, and those findings support the district court’s ultimate finding. The district

court found that K.L.’s and D.L.’s individual therapists and their couples therapist were

unequivocal that K.L. and D.L. had not made meaningful progress with their case plan.

The in-home parenting educator opined that it was not appropriate for J.L. and A.L. to be

returned to their parents’ care because K.L. and D.L. had unresolved emotional issues and

because little progress had been made in developing their co-parenting skills. The evidence

shows that the couple struggled to implement basic childproofing measures in their home

over a six-month period.

       D.L. argues that he did not neglect his duties in the parent-child relationship because

he and K.L. took the initiative to schedule their children’s appointments. K.L. argues that

she did not neglect her parental duties because she participated in every service offered by

the county, because she is able to comfort and soothe her son, and because the in-home


                                               7
parenting educator recommended longer, unsupervised visits. These arguments are not

responsive to the district court’s findings that J.L. suffered serious injuries when he was an

infant in K.L.’s and D.L.’s exclusive care, and the arguments do not negate the evidence

on which the district court relied in finding that K.L. and D.L. had failed to correct the

conditions that led to the termination petition.

       Thus, in light of the evidence in the record and the district court’s findings, we

conclude that the district court did not err by finding that K.L. and D.L. neglected the duties

of the parent-child relationship. Because proof of one statutory ground is sufficient, we

need not analyze K.L.’s and D.L.’s arguments concerning the other four statutory grounds

for termination. See S.E.P., 744 N.W.2d at 385-87 (affirming district court’s termination

of parental rights after concluding that district court did not err with respect to one of two

statutory grounds).

                         II. Reasonable Efforts at Reunification

       K.L. and D.L. also argue that the district court erred by finding that the county made

reasonable efforts at reunification.

       If a district court finds that a statutory basis for termination has been proved, the

district court also must “ensure that reasonable efforts . . . by the social services agency are

made to prevent placement.” Minn. Stat. § 260.012(a); see also S.E.P., 744 N.W.2d at 385.

The district court must consider whether the services offered by the county were

“(1) relevant to the safety and protection of the child; (2) adequate to meet the needs of the

child and family; (3) culturally appropriate; (4) available and accessible; (5) consistent and

timely; (6) realistic under the circumstances.” Minn. Stat. § 260.012(h). The county’s


                                               8
reasonable efforts “must go beyond mere matters of form so as to include real, genuine

assistance.” Matter of Welfare of H.K., 455 N.W.2d 529, 532 (Minn. App. 1990), review

denied (Minn. July 6, 1990). “Whether the county has met its duty of reasonable efforts

requires consideration of the length of the time the county was involved and the quality of

effort given.” Id. This court applies a clear-error standard of review to a district court’s

finding that a county made reasonable efforts to reunify parents with their children. S.E.P.,

744 N.W.2d at 387.

       In this case, the district court made findings on each of the six factors in section

260.012(h) and ultimately found that the county “has provided more than reasonable efforts

seeking to reunify [D.L.] and [K.L] with their children.” The district court found that the

county’s services were relevant to K.L.’s and D.L.’s understanding as to how J.L. came to

suffer abusive injuries in their care. The district court also found that the services were

adequate because the children were well cared for in foster care, because K.L.’s and D.L.’s

case plan was based on recommendations flowing from psychological and parenting

assessments, and because no cultural barriers kept K.L. and D.L. from availing themselves

of the services. The district court further found that the county offered K.L. and D.L. in-

home parenting classes and assistance with transportation to out-of-home services in a

timely and consistent manner.

       K.L. argues that the district court erred because it did not consider the impact that

her troublesome pregnancy with A.L. had on her therapy attendance and her therapist’s

difficulty in rescheduling appointments. The district court heard testimony about K.L.’s

pregnancy, but the evidence is lacking in detail, and K.L. did not testify that the pregnancy


                                             9
was the reason why she missed therapy appointments. It appears that K.L.’s pregnancy did

not prevent her from maintaining regular attendance in couples therapy, and the record

shows that, even after A.L.’s birth, K.L. cancelled or failed to attend six of ten scheduled

individual therapy appointments. K.L.’s contention that it was difficult to reschedule

therapy appointments does not excuse her failure to attend 13 of 23 appointments as

originally scheduled. K.L. was not employed throughout the relevant time period and did

not inform the county of any obstacles to regular attendance in therapy. Both K.L. and

D.L. note that, at the time of trial, they continued to work toward completion of their case

plan. Those arguments do not call into question the district court’s finding that the county

made reasonable efforts at reunification.

       Thus, the district court did not err by finding that the county made reasonable efforts

to reunify K.L. and D.L. with their children.

                             III. Best Interests of the Children

       K.L. and D.L. last argue that the district court erred by finding that termination of

their parental rights is in J.L.’s and A.L.’s best interests.

       In a termination-of-parental-rights case, the best interests of the child or children is

“the paramount consideration.” Minn. Stat. § 260C.301, subd. 7. A district court must

make “findings regarding how the order is in the best interests of the child.” Minn. R. Juv.

Prot. P. 42.08, subd. 1(b). Termination of parental rights is not appropriate, even if one or

more of the statutory bases for termination have been proved, if termination is not in a

child’s best interests. In re Welfare of Child of D.L.D., 771 N.W.2d 538, 545 (Minn. App.

2009). In analyzing the best interests of the children, the district court must balance three


                                               10
factors: “(1) the child’s interest in preserving the parent-child relationship; (2) the parent’s

interest in preserving the parent-child relationship; and (3) any competing interest of the

child.” In re Welfare of R.T.B., 492 N.W.2d 1, 4 (Minn. App. 1992). Competing interests

may include “a stable environment [and] health considerations.” Id. The district court

“must consider a child’s best interests and explain its rationale in its findings and

conclusions.” In re Tanghe, 672 N.W.2d 623, 626 (Minn. App. 2003). But the findings

need not “go into great detail.” In re Welfare of Child of W.L.P., 678 N.W.2d 703, 711

(Minn. App. 2004). This court applies an abuse-of-discretion standard of review to a

district court’s finding that termination of parental rights is in a child’s best interests. In re

Welfare of Children of J.R.B., 805 N.W.2d 895, 905 (Minn. App. 2011), review denied

(Minn. Jan. 6, 2012).

       In this case, the district court found that the intentional injuries inflicted on J.L.

“demonstrate a lack of regard for the child’s well-being such that a reasonable person

would believe it contrary to the best interests of the child or of any child to be in these

parents’ care.” The district court also found that both children’s needs have been met in

foster care, that they are thriving there, and that the children “have an overriding interest

in being raised in a safe, stable and loving home.”

       Both K.L. and D.L. contend that the district court erred on the ground that it made

no specific findings regarding the children’s attachment to them and their love for the

children. Contrary to these contentions, the district court made findings on those issues.

The district court noted that even though K.L. and D.L. “have expressed love and desire to

care for their children, their failure to make use of offered services speaks to the depth of


                                               11
that desire.” The district court also made findings that addressed the three best-interests

factors. The district court also found that, more than a year after recovering from his

injuries, J.L. still exhibited signs of distress and maladaptive coping after visits with his

parents. The district court further found that A.L. never has resided with her parents.

       Thus, the district court did not err by finding that termination of K.L.’s and D.L.’s

parental rights is in the children’s best interests.

       In sum, the district court did not err by granting the county’s petition and by ordering

the termination of K.L.’s and D.L.’s parental rights to J.L. and A.L.

       Affirmed.




                                               12